Citation Nr: 0534272	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  03-08 769A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for lung cancer, claimed as 
a result of exposure to asbestos in service.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to 
December 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 decision of the Department of 
Veterans Affairs (VA) Regional Office in Baltimore, Maryland.

In January 2005, the Board remanded the case to the RO for 
additional development.  The case has been returned to the 
Board for further appellate consideration.


FINDING OF FACT

Lung cancer was not demonstrated in service or until many 
years after his discharge from service, and it is not 
otherwise related to his period of service.


CONCLUSION OF LAW

The veteran does not have lung cancer that is the result of 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000), VA first has a duty to provide an appropriate claim 
form, instructions for completing it, and notice of 
information necessary to complete the claim if it is 
incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  
Second, VA has a duty to notify the veteran of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This assistance includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Finally, VA has a duty 
to notify the veteran that he should submit all pertinent 
evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided in March 2001 
fulfills the requirements set forth under 38 U.S.C.A. 
§ 5103(a), to include any duty to inform the veteran to 
submit all pertinent evidence in his possession.  Finally, 
the Board finds that VA has secured all available pertinent 
evidence and conducted all appropriate development.  Hence, 
VA has fulfilled its duties under the VCAA.  

The veteran contends that his job in the Navy as a shipfitter 
exposed him to asbestos, and that this exposure caused and/or 
contributed to his developing lung cancer.  Specifically, his 
job reportedly required him to repair and install steam 
pipes, as well as perform other metal work without any 
protective equipment, and that asbestos insulation frequently 
became airborne and was inhaled by him.

Service personnel records show the veteran served aboard the 
U.S.S. Nitro from September 1970 to December 1971.  An 
October 2001 statement from the Navy reported that the 
veteran's occupational specialty was shipfitter and that 
ships during the time period he served, "required heated 
surfaces to be covered with an insulating material and it is 
highly probable that asbestos products were used to achieve 
this end."  The statement also indicated that the 
probability of exposure to asbestos was "minimal," however, 
a positive statement that the veteran was or was not exposed 
"cannot be made."  

Service medical records are silent for any complaints, 
finding or diagnosis of lung disability.

As of September 2000, the post-service record includes 
competent medical evidence of the veteran being diagnosed 
with limited stage small cell lung carcinoma.  See private 
treatment records from Heather A. Curry, M.D., dated from 
September 2000 to February 2001; chest X-ray dated in January 
2001; and letter from Jerrold L. Abraham, M.D., dated in 
April 2002.

Both Dr. Abraham and the VA physician who examined the 
veteran in May 2003 opined that the appellant's in-service 
asbestos exposure played a role in his developing lung 
cancer.

The record also shows, however, that the veteran had a 30-
year history of cigarette smoking, and that he worked post-
service in a industry that exposed him to asbestos.  Both Dr. 
Abraham and the May 2003 VA examiner opined that his 
cigarette smoking and post service asbestos exposure were 
major factors in his developing lung cancer, with cigarette 
smoking being the major factor.  The May 2003 VA examiner 
opined that the claimant was exposed to more asbestos in his 
post-service employment than during military service.

At his October 2004 hearing conducted by the undersigned, the 
veteran again reiterated that he was exposed to asbestos 
while serving aboard the USS Nitro during his period of 
active service.  He added that this exposure essentially led 
him to develop lung cancer in 2000.  

In June 2005, the VA physician who examined the veteran in 
May 2003 reviewed his claims folder and supplied medical 
opinions.  The physician opined that the veteran's lung 
cancer was more likely related to his long history of 
cigarette smoking, and added that lung cancer was not as 
least likely as not related to asbestos.  The physician also 
noted that signs of asbestos exposure, like pleural plague 
and/or mesothelioma, were absent.  In addition, the VA 
physician opined that the veteran's lung cancer was more 
likely than not the result of his post-service cigarette 
smoking and occupational duties (which included asbestos 
exposure).  

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection for lung cancer may be presumed to have been 
incurred in service if the disorder was compensably disabling 
within one year of separation from active duty.  38 C.F.R. §§ 
3.307, 3.309.  

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  The VA Manual 21-1, Part 
VI, para. 7.21 contains guidelines for the development of 
asbestos exposure cases.  Part (a), in essence, acknowledges 
that inhalation of asbestos fibers can result in fibrosis and 
tumors, and produce pleural effusions and fibrosis, pleural 
plaques, mesotheliomas of the pleura and peritoneum, and 
cancer of the lung, with the most common resulting disease 
being interstitial pulmonary fibrosis (asbestosis).

The VA Adjudication Procedure Manual (M21-1) provides that 
asbestos exposure is a contributing factor for lung cancer 
(see M21-1, Part VI, par. 7.21(a)(1) & (2)), and reports that 
in some circumstances naval service aboard ship is a risk 
factor for asbestos exposure (see M21-1, Part VI, par. 
7.21(b)(2)).  The Manual further provides that exposure to 
asbestos may cause illness even when the exposure period was 
as little as a month or two or the veteran only had indirect 
exposure (see M21-1, Part III, par. 5.13(a)), and provides 
that the latent period varies from ten to forty-five or more 
years between first exposure and development of disease 
(id.).

VA Manual 21-1, Part VI, para. 7.21(c) provides that the 
clinical diagnosis of asbestosis requires a history of 
exposure and radiographic evidence of parenchymal lung 
disease.

VA Manual 21-1, Part VI, para. 7.21(d) provides that VA must 
determine whether military records demonstrate evidence of 
asbestos exposure in service; whether there is pre-service 
and/or post-service evidence of occupational or other 
asbestos exposure; and then make a determination as to the 
relationship between asbestos exposure and the claimed 
diseases, keeping in mind the latency and exposure 
information pertinent to the veteran.  See also VAOPGCPREC 4-
2000, 65 Fed. Reg. 33422 (2000); Ashford v. Brown, 10 Vet. 
App. 120, 123-24 (1997).

M21-1, Part VI, par. 7.21(a)(3), provides that the risk of 
developing bronchial cancer is increased in cigarette smokers 
who were exposed to asbestos.  The United States Court of 
Appeals for Veterans Claims requires VA to take into account 
the veteran's intervening post-service exposure when 
adjudicating these types of claims.  See McGinty v. Brown, 4 
Vet. App. 428 (1993).

There is no competent evidence suggesting the presence of 
lung cancer in service or for almost 30 years after service.  
Further, while acknowledging the claimed history of in-
service asbestos exposure, both private and VA physicians 
have opined that the veteran's history of cigarette smoking 
along with his post-service asbestos exposure contributed to 
the development of his lung cancer.  Indeed, each physician 
noted that the history of cigarette smoking was the major 
factor.  Further, even assuming he was exposed to asbestos, 
the veteran has not been diagnosed with lung cancer strictly 
due to inservice asbestosis exposure.  Although the veteran 
contends that medical opinions are on file which link his 
lung disorder to asbestos exposure, records on file from the 
physicians contain no such opinion.

Lastly, while the veteran himself contends that his lung 
cancer is etiologically related to service, and to asbestos 
exposure in particular, as a layperson, his statements as to 
medical causation do not constitute competent medical 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 
C.F.R. § 3.159(a)(1).

In short, there is no competent evidence of lung cancer in 
service or for decades after service, and the preponderance 
of the evidence is against linking any current lung cancer to 
service.  The Board therefore finds that the preponderance of 
the evidence is against the claim.  The veteran's claim for 
service connection for lung cancer, to include on the basis 
of asbestos exposure, is denied.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable to this claim.  38 U.S.C.A. § 5107.


ORDER

Service connection for lung cancer, claimed as a result of 
exposure to asbestos in service, is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


